TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00172-CR







Augustine Castillo, III, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 51,578, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

Augustine Castillo, III, pleaded guilty to burglary of a habitation.  See Tex. Penal
Code Ann. § 30.02 (West Supp. 2001).  The district court adjudged him guilty and assessed
punishment at imprisonment for twenty years.

The clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal,
was signed on the day sentence was imposed in open court.  A defendant who knowingly and
intelligently waives his right to appeal may not thereafter appeal without the consent of the trial
court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). 
There is nothing in the record to indicate that appellant has the court's permission to pursue this
appeal.

The appeal is dismissed.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   April 12, 2001

Do Not Publish